Case: 18-12619    Date Filed: 06/30/2020   Page: 1 of 25



                                                                           [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-12619
                             ________________________

                         D.C. Docket No. 1:18-cv-20653-UU

CARMELA DEROY,

                                                                 Plaintiff - Appellee,

versus

CARNIVAL CORPORATION,

                                                              Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (June 30, 2020)

Before ROSENBAUM, GRANT, and HULL, Circuit Judges.

ROSENBAUM, Circuit Judge:

         Fans of movies set in medieval times know that the narrow slits in otherwise

seemingly impenetrable castle walls allowed castle defenders to launch arrows at
                Case: 18-12619       Date Filed: 06/30/2020      Page: 2 of 25



approaching castle attackers.1 This architectural feature was designed to protect the

archer while still allowing the archer to defend the castle.2 It is known as a

“loophole.”3

       But arrows were not the only thing that could fit through castle-wall

loopholes. Sometimes children and small adults could as well.4 And they could use

them to escape the thick castle walls. 5

       It’s not clear that the figurative usage of the term “loophole” derives from a

reference to the architectural feature. But the parallels between the two usages are

nonetheless obvious. Figuratively, “loophole” has come to mean “[a]n outlet or

means of escape[;] [o]ften applied to an ambiguity or omission in a statute, etc.,

which affords opportunity for evading its intention.” Loop-hole, Oxford English

Dictionary, https://www.oed.com/view/Entry/110180 (last visited June 29, 2020).

       Here, Plaintiff-Appellee Carmela DeRoy attempts to take advantage of a

supposed loophole in the forum-selection clause of a contract she entered into with


       1
           Loophole, Grammarist, https://grammarist.com/interesting-words/loophole/ (last visited
June 29, 2020); Loophole, Online Etymology Dictionary, https://www.etymonline.com/word/
loophole (last visited June 29, 2020).
         2
           Loophole, Grammarist, supra note 1.
         3
           What’s the origin of “loophole”?, The Straight Dope (Feb. 6, 2003), https://www.
straightdope.com/columns/read/2071/whats-the-origin-of-loophole/;      see      also   Loophole,
Dictionary by Merriam-Webster, https://www.merriam-webster.com/dictionary/loophole (last
visited June 29, 2020 ) (defining “loophole” secondarily as, among other things, “a small opening
through which small arms may be fired” and noting this definition as the “first known use” of the
term, in 1591); Loop-hole, Oxford English Dictionary, https://www.oed.com/view/Entry/110180
(last visited June 29, 2020).
         4
           The Straight Dope, supra note 3.
         5
           See id.
                                               2
              Case: 18-12619     Date Filed: 06/30/2020    Page: 3 of 25



Defendant-Appellant Carnival Corporation when she bought a ticket for a Carnival

cruise. The forum-selection clause requires all litigation to proceed in federal court

if federal jurisdiction lies for the claim. DeRoy, who injured her foot on a rug while

onboard the Carnival Valor, simultaneously sued Carnival in both state and federal

court. In her federal suit—this case—she attempted to plead her case to avoid

invoking federal jurisdiction, even though federal jurisdiction could exist over a

claim seeking damages for the injuries DeRoy allegedly suffered onboard the Valor.

Then DeRoy sought for the district court to dismiss this federal case for lack of

jurisdiction, so she could permissibly proceed with the state suit under the forum-

selection clause.

      It was a creative effort. But DeRoy’s proposed loophole does not exist, so she

cannot escape the forum-selection clause’s ironclad consequences.           Under the

forum-selection clause’s plain language, when jurisdiction for a claim could lie in

federal district court, federal court is the only option for a plaintiff. Here, DeRoy’s

claim for negligence at sea falls well within the walls of the federal court’s admiralty

jurisdiction. Even without explicitly invoking admiralty jurisdiction—and in fact

intentionally attempting to plead around it—DeRoy’s complaint is subject to Federal

Rule of Civil Procedure 9(h)’s provision rendering her claim an admiralty or

maritime claim. Her claim is therefore subject to the forum-selection clause’s

federal-court-forum fortress.

                                           3
                Case: 18-12619        Date Filed: 06/30/2020        Page: 4 of 25



       For these reasons, the district court erred in dismissing the action for lack of

subject-matter jurisdiction.          We therefore reverse and remand for further

proceedings.

                              I. FACTUAL BACKGROUND

       For purposes of reviewing a district court’s dismissal for lack of subject-

matter jurisdiction, we take the facts as the plaintiff has alleged them, unless the

district court has made a contrary finding. Giardiello v. Balboa Ins. Co., 837 F.2d
1566, 1568 n.1 (11th Cir. 1988).

       Here, DeRoy asserted that in October 2016, she was a cruise passenger on the

Carnival Valor ship. During her cruise, DeRoy tripped on a dip in the carpeting in

one of the Valor’s inside hallways. As a result of her fall, DeRoy broke her right

foot and suffered other damages.

       On February 20, 2018, DeRoy simultaneously filed two complaints against

Carnival Corporation: one in the United States District Court for the Southern

District of Florida and one in the Eleventh Judicial Circuit Court in and for Miami-

Dade County, Florida. 6 Each complaint contains a single negligence claim against

Carnival.

       DeRoy’s ticket contract with Carnival contained a forum-selection clause that


       6
         The record reflects that the state-court case is essentially on hold pending the outcome of
this appeal.

                                                 4
               Case: 18-12619     Date Filed: 06/30/2020     Page: 5 of 25



required her to bring any claim in the United States District Court for the Southern

District of Florida if it was jurisdictionally possible to do so:

              [I]t is agreed by and between the Guest and Carnival that
              all disputes and matters whatsoever arising under, in
              connection with or incident to this Contract or the Guest’s
              cruise, including travel to and from the vessel, shall be
              litigated, if at all, before the United States District Court
              for the Southern District of Florida in Miami, or as to those
              lawsuits to which the Federal Courts of the United States
              lack subject matter jurisdiction, before a court located in
              Miami-Dade County, Florida, U.S.A. to the exclusion of
              the Courts of any other county, state or country.
In accordance with this provision, as we have noted, DeRoy filed the suit pending

here.

        Yet DeRoy devoted the majority of her complaint to attempting to establish

that the district court lacked subject-matter jurisdiction—whether diversity, federal-

question, or admiralty jurisdiction—to adjudicate her claims. In furtherance of this

tactic, DeRoy noted that both she and Carnival were citizens of Florida, so no

diversity jurisdiction existed.    She next pointed out that since she brought a

negligence claim only, federal-question jurisdiction was lacking. And then she

asserted that she had elected to bring her in personam negligence action at law—not

in admiralty. So, DeRoy concluded, admiralty jurisdiction did not exist, since

admiralty jurisdiction does not extend to in personam claims brought at law.

        For these reasons, DeRoy contended, the federal district court lacked subject-

matter jurisdiction and was required to dismiss her suit. Indeed, DeRoy invited the

                                            5
                Case: 18-12619        Date Filed: 06/30/2020        Page: 6 of 25



district court to “dismiss this case sua sponte because it lacks subject matter

jurisdiction over the claims in this lawsuit.” And the primary relief she sought in

her negligence claim consisted of “[d]ismissal of this case for lack of subject matter

jurisdiction,” with damages as only an alternative request. 7

       Carnival responded with a motion to dismiss, or, in the alternative, for a more

definite statement. In its motion, Carnival asserted that DeRoy undoubtedly could

have invoked admiralty jurisdiction, since 28 U.S.C. § 1333 provides that “[t]he

district courts have original jurisdiction, exclusive of the courts of the States,” over

“[a]ny civil case of admiralty or maritime jurisdiction, saving to suitors in all cases

all other remedies to which they are entitled.” 8 And it noted that, to the extent the

saving-to-suitors clause of § 1333 guaranteed DeRoy the right to a jury trial under

the Florida constitution, Carnival would not object to a jury trial as DeRoy requested



       7
          Certainly, pleading in the alternative is permissible in federal court. United Techs. Corp.
v. Mazer, 556 F.3d 1260, 1273 (11th Cir. 2009) (“Rule 8(d) of the Federal Rules of Civil Procedure
expressly permits the pleading of both alternative and inconsistent claims.”). And “[t]he pleading
of alternative jurisdictional bases is a common practice.” State Establishment for Agr. Prod.
Trading v. M/V Wesermunde, 770 F.2d 987, 991 n.3 (11th Cir. 1985). Pleading a lack of
jurisdiction as an alternative to her affirmative claim for negligence, while contradictory, is not
fatal to DeRoy’s complaint.
       8
          We have referred to this latter provision of 28 U.S.C. § 1333 interchangeably as the
“saving to suitors” clause and the “savings to suitors” clause. See, e.g., Beiswenger Enters. Corp.
v. Carletta, 86 F.3d 1032, 1037 (11th Cir. 1996) (“saving to suitors” clause); Murphy v. Fla. Keys
Elec. Co-op. Ass’n, Inc., 329 F.3d 1311, 1319 (11th Cir. 2003) (“savings to suitors” clause). The
Supreme Court has shown a preference for utilizing the singular moniker. See Lewis v. Lewis &
Clark Marine, Inc., 531 U.S. 438, 443 (2001) (“saving to suitors” clause). For consistency, in this
opinion, we refer to the provision as the “saving-to-suitors clause.”

                                                 6
                Case: 18-12619       Date Filed: 06/30/2020      Page: 7 of 25



in her complaint.9

       In her response to Carnival’s motion, DeRoy clarified that she was not

challenging the enforceability of the forum-selection clause, nor was she claiming

that the saving-to-suitors clause in § 1333 gave her an inalienable right to litigate in

state court, nor was she arguing that she would be deprived of her right to a jury trial

under the Florida constitution. Rather, DeRoy claimed, she was simply exploiting a

hole in Carnival’s contract that no one had previously thought of: since, in DeRoy’s

view, the forum-selection clause allowed lawsuits where the federal courts had no

jurisdiction to proceed in state court, DeRoy pleaded her case in a way intended to

evade the federal district court’s jurisdiction—specifically, by refusing to invoke

admiralty jurisdiction.

       The district court found DeRoy’s position convincing and entered an order

dismissing the complaint on May 22, 2018. In reaching this conclusion, the district

court determined that the saving-to-suitors clause in § 1333 allowed DeRoy to evade

the court’s admiralty jurisdiction. In the district court’s view, DeRoy, as the master

of her own complaint, had deliberately avoided invoking admiralty jurisdiction. It

did not matter, the district court said, that DeRoy could have brought her claim in

admiralty because she affirmatively brought her claim at law. As a result, the district

       9
        While admiralty cases do not guarantee the right to a jury trial, Federal Rule of Civil
Procedure 39 permits trying such an action by jury with the parties’ consent. Fed. R. Civ. P. 38,
39.

                                               7
                Case: 18-12619   Date Filed: 06/30/2020   Page: 8 of 25



court determined, it lacked subject-matter jurisdiction over DeRoy’s claim as she

pleaded it.     And the forum-selection clause did not remedy the jurisdictional

problem, the district court reasoned, because subject-matter jurisdiction cannot be

created through consent. Nevertheless, the district court recognized that had DeRoy

brought her claim in admiralty, the court would have enjoyed subject-matter

jurisdiction.

      Carnival now appeals.

                          II. STANDARD OF REVIEW

      We review de novo the grant of a motion to dismiss for lack of subject-matter

jurisdiction. Tundidor v. Miami-Dade Cty., 831 F.3d 1328, 1331 (11th Cir. 2016).

In reviewing a facial challenge to a complaint, we consider only the allegations in

the complaint, accepting them as true for this purpose. McElmurray v. Consol. Gov’t

of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007). Finally, we

review de novo the interpretation of a contract. Grange Mut. Cas. Co. v. Woodard,

861 F.3d 1224, 1230 (11th Cir. 2017).

                                 III. DISCUSSION

      This case comes before us in a peculiar procedural posture, with DeRoy’s tacit

invocation of federal jurisdiction—by filing her complaint in the district court—

coupled with DeRoy’s explicit disavowal of federal jurisdiction in her allegations




                                          8
                 Case: 18-12619         Date Filed: 06/30/2020        Page: 9 of 25



and claim for relief. 10 But regardless of what a complaint may say about a court’s

jurisdiction to entertain it, as we explain below, we look beyond the labels to the

underlying facts of the complaint to evaluate jurisdiction.11

       Here, the complaint alleges a simple personal-injury claim by a cruise-ship

passenger who broke her foot while onboard Carnival’s Valor. In dealing with

claims like this, our precedent establishes four key principles that we must apply:

(1) this type of claim falls comfortably within the admiralty jurisdiction of the

district court; (2) a plaintiff need not expressly invoke admiralty jurisdiction for a


       10
           After the district court entered its order dismissing DeRoy’s complaint, at least two other
plaintiffs followed in her footsteps by filing their own complaints seeking immediate dismissal for
want of jurisdiction. See Diaz v. BPCL Mgmt., No. 18-cv-61379-BB (S.D. Fla. Jun. 19, 2018);
Siliakus v. Carnival Corp., No. 18-cv-25137-UU (Dec. 6, 2018).
       11
           Carnival invites us to analyze the jurisdiction issue by analogizing to the artful-pleading
doctrine. We decline to do so. That doctrine pertains to the right of a defendant to remove a cause
of action over which federal subject-matter jurisdiction exists, despite the “artful pleading” or
labels utilized by a plaintiff in the state court pleadings. See Roe v. Michelin N. Am., Inc., 613
F.3d 1058, 1064 (11th Cir. 2010); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 766 (11th Cir.
2010). According to the artful-pleading doctrine, a plaintiff who files suit in state court may not
defeat removal simply by “omitting to plead necessary federal questions.” Rivet v. Regions Bank
of La., 522 U.S. 470, 475 (1998) (quoting Franchise Tax Bd. of Cal. v. Construction Laborers
Vacation Trust for S. Cal., 463 U.S. 1, 22 (1983)). “If a court concludes that a plaintiff has ‘artfully
pleaded’ claims in this fashion, it may uphold removal even though no federal question appears on
the face of the plaintiff’s complaint.” Id. While the artful-pleading doctrine shows that sometimes
courts exercise jurisdiction over the protest of the plaintiff, the doctrine is not a perfect analogy.
Indeed, some have argued that the doctrine is limited to cases where “federal law completely
preempts a plaintiff’s state-law claim.” Id.; Caterpillar Inc. v. Williams, 482 U.S. 386, 397 n.11
(1987) (explaining that while removal courts have occasionally sought to determine whether the
real nature of a claim is federal, regardless of a plaintiff’s characterization, most courts “correctly
confine this practice to areas of the law pre-empted by federal substantive law” (citation and
quotation marks omitted)). Here, we need not (and do not) consider the artful-pleading doctrine
since it is clear federal jurisdiction exists, regardless. See 14C Fed. Prac. & Proc. Juris. § 3722.1
(Rev. 4th ed.) (“Unfortunately, the artful-pleading doctrine lacks precise definition and has bred
considerable confusion.”).

                                                   9
                Case: 18-12619       Date Filed: 06/30/2020        Page: 10 of 25



district court to be able to exercise it where it exists; (3) in cases such as the one

here, the saving-to-suitors clause does not operate as a get-out-of-federal-court

escape; and (4) federal forum-selection clauses are enforceable. When we apply

these principles here, what DeRoy presents as a Gordian jurisdictional knot 12 turns

out to require just a straightforward application of our existing precedent to gently

untangle its strings.

                             A. Subject-Matter Jurisdiction

       Federal courts have an obligation to examine sua sponte their own jurisdiction

over a case, notwithstanding the contentions of the parties. Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). That is so because subject-matter

jurisdiction underlies a court’s power to hear a case. United States v. Cotton, 535
U.S. 625, 630 (2002). And for that same reason, subject-matter jurisdiction can

never be forfeited or waived. Id.

       The plaintiff bears the burden of affirmatively asserting facts that show the



       12
           The term “Gordian knot,” which refers to a very difficult or unsolvable problem, finds
its origins in a legend about Alexander the Great. Evan Andrews, What Was the Gordian Knot?,
HISTORY (last updated Aug. 29, 2018), https://www.history.com/news/what-was-the-gordian-
knot. According to the story, in 333 B.C.E., Alexander the Great entered the Phrygian capital of
Gordium in what is now Turkey. Id. When he arrived, he found an ancient wagon with its yoke
tied with “several knots all so tightly entangled that it was impossible to see how they were
fastened.” Id. (internal quotation marks omitted). An oracle had announced that whoever could
untangle the knots was destined to become the ruler of all of Asia. Id. After Alexander the Great
tried to manually untie it for some time, according to one version of the legend, he cut the knot in
half with a single stroke of his sword, announcing that it made no difference how the knot was
untied. Id.

                                                10
                Case: 18-12619        Date Filed: 06/30/2020       Page: 11 of 25



existence of jurisdiction and including “a short and plain statement of the grounds

upon which the court’s jurisdiction depends.” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994); Fed. R. Civ. P. 8(a). But even when the parties disclaim or

fail to present requirements that go to the existence of subject-matter jurisdiction,

courts must sua sponte consider such issues. Gonzalez v. Thaler, 565 U.S. 134, 141

(2012). And it is the facts and substance of the claims alleged, not the jurisdictional

labels attached, that ultimately determine whether a court can hear a claim. See

Taylor, 30 F.3d at 1367 (plaintiff must allege facts demonstrating jurisdiction); see

also In re Carter, 618 F.2d 1093, 1101 (5th Cir. 1980) 13 (explaining that, in the

context of examining a removed case, “[t]he reviewing court looks to the substance

of the complaint, not the labels used in it”).

       Once the court establishes that jurisdiction exists, it has a duty to exercise that

jurisdiction. See Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)

(“[F]ederal courts have a strict duty to exercise the jurisdiction that is conferred upon

them by Congress.”); Jackson-Platts v. Gen. Elec. Capital Corp., 727 F.3d 1127,

1143 (11th Cir. 2013).




       13
           See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding
that all decisions of the “old Fifth” Circuit handed down prior to the close of business on September
30, 1981, are binding precedent in the Eleventh Circuit).

                                                 11
              Case: 18-12619     Date Filed: 06/30/2020    Page: 12 of 25



            1. Admiralty jurisdiction covers personal-injury claims
              like DeRoy’s that occur onboard cruise ships at sea

      The Constitution provides that the federal judicial power “shall extend . . . to

all Cases of admiralty and maritime Jurisdiction.” U. S. Const., Art. III, § 2, cl. 1.

Under 28 U.S.C. § 1333, district courts enjoy “original jurisdiction, exclusive of the

courts of the States, of: (1) Any civil case of admiralty or maritime jurisdiction,

saving to suitors in all cases all other remedies to which they are otherwise entitled.”

Citing this provision, we have held that when cruise-ship passengers bring personal-

injury claims for injuries that occurred at sea, those claims fall squarely within the

admiralty jurisdiction of the district courts. Caron v. NCL (Bahamas), Ltd., 910 F.3d
1359, 1365 (11th Cir. 2018).

      As we have explained, to fall within admiralty jurisdiction, a tort claim must

satisfy two criteria: (1) the incident must have taken place on navigable water or the

injury must have been caused by a vessel on navigable water; and (2) the incident

must have been “connected with maritime activity.” Id. An incident qualifies as

“connected with maritime activity” if, when we evaluate “the general features of the

type of incident involved,” we determine that that variety of occurrence has “a

potentially disruptive impact on maritime commerce” and that “the general character

of the activity giving rise to the incident shows a substantial relationship to

traditional maritime activity.” Id. (quoting Jerome B. Grubart, Inc. v. Great Lakes

Dredge & Dock Co., 513 U.S. 527, 534 (1995) (internal quotation marks omitted)).

                                          12
               Case: 18-12619    Date Filed: 06/30/2020    Page: 13 of 25



       DeRoy’s negligence claim here meets both of these criteria. First, the incident

precipitating DeRoy’s claim occurred while the Valor was traveling at sea. Second,

unchecked personal injuries allegedly resulting from a cruise-ship operator’s

negligence have the potential to disrupt maritime commerce, and DeRoy suffered

her injury while participating as a passenger on a cruise, which is a traditional

maritime activity. See id. (“Personal-injury claims by cruise ship passengers,

complaining of injuries suffered at sea, are within the admiralty jurisdiction of the

district courts.”).

        2. DeRoy’s failure to expressly allege admiralty jurisdiction here
            does not mean that admiralty jurisdiction ceases to exist
       Sometimes, in addition to admiralty, a court enjoys another basis for subject-

matter jurisdiction—say, diversity jurisdiction. In those cases, Rule 9(h) of the

Federal Rules of Civil Procedure allows a party to elect to proceed at law via the

other jurisdictional basis or to proceed through admiralty. Fed. R. Civ. P. 9(h)(1)

(“If a claim for relief is within the admiralty or maritime jurisdiction and also within

the court’s subject-matter jurisdiction on some other ground, the pleading may

designate the claim as an admiralty or maritime claim[.]”). And if a party has two

or more viable bases for jurisdiction, one of which is admiralty, then the party’s

failure to designate her claim as arising in admiralty means that the case will instead

proceed at law. Murphy v. Fla. Keys Elec. Co-op. Ass’n, Inc., 329 F.3d 1311, 1319

(11th Cir. 2003) (“If a claim has multiple jurisdictional bases, one of which is

                                          13
              Case: 18-12619     Date Filed: 06/30/2020    Page: 14 of 25



admiralty, . . . [f]ailure to identify a claim as an admiralty or maritime claim in these

circumstances means that it is not one.”).

      Crucially, though, Rule 9(h) also provides that “[a] claim cognizable only in

the admiralty or maritime jurisdiction is an admiralty or maritime claim for those

purposes, whether or not so designated.” Fed. R. Civ. P. 9(h)(1) (emphasis added).

Although Rule 9(h) allows a plaintiff in a maritime case to choose whether to

proceed at law or in admiralty, that choice is available only if there is a choice to be

made—that is, if the plaintiff has a separate basis for subject-matter jurisdiction

other than admiralty. But when admiralty is the only basis for jurisdiction, then

admiralty jurisdiction applies, regardless of how the plaintiff designates her case.

      Caron presents an example of a case where a claim proceeded in admiralty

despite the plaintiff’s failure to elect admiralty jurisdiction under Federal Rule of

Civil Procedure 9(h) as his primary basis for jurisdiction. There, Caron, the plaintiff,

impaired after drinking alcohol, fell down an escape hatch on a cruise ship. 910 F.3d

at 1362. He sued the cruise line for serving him too much alcohol. Id. In his

complaint, Caron asserted both diversity of citizenship and admiralty jurisdiction.
Id. at 1363. On appeal, we addressed whether the district court had subject-matter

jurisdiction of Caron’s claim. Caron argued that alienage-diversity jurisdiction

existed; as a backup, though, he also asserted that he had sufficiently invoked

admiralty jurisdiction, notwithstanding his failure to officially designate admiralty

                                           14
             Case: 18-12619     Date Filed: 06/30/2020    Page: 15 of 25



under Rule 9(h). See id. at 1364–65 & n.4.

      We ruled that though alienage-diversity jurisdiction was lacking over Caron’s

case, we did have admiralty jurisdiction, as “[p]ersonal-injury claims by cruise ship

passengers, complaining of injuries suffered at sea, are within the admiralty

jurisdiction of the district courts.” Id. at 1365. We clarified that “[s]ince admiralty

was the only proper source of jurisdiction, Caron was not required to elect it under

Federal Rule of Civil Procedure 9(h)” to proceed on that basis. Id. at 1365 n.4.

Rather, we explained, we enjoyed jurisdiction because “Caron alleged sufficient

facts to support the District Court’s exercise of admiralty jurisdiction.” Id. at 1366

(emphasis added).

      Like the claim at issue in Caron, DeRoy’s negligence claim lies squarely

within federal-court admiralty jurisdiction, since, as we have explained, the facts and

tort claim she alleged satisfy admiralty jurisdiction. So despite DeRoy’s attempt to

avoid invoking admiralty jurisdiction, the district court enjoyed it nonetheless.

      It makes no difference that in Caron, Caron affirmatively invoked admiralty

jurisdiction in the alternative, and in DeRoy’s case, DeRoy actively attempted to

disclaim admiralty jurisdiction throughout her complaint. Admiralty jurisdiction

turns on the facts and substance of the claims alleged in the complaint. And here,

the complaint alleges sufficient facts demonstrating that the district court had

admiralty subject-matter jurisdiction. Cotton, 535 U.S. at 630; Taylor, 30 F.3d at

                                          15
                Case: 18-12619       Date Filed: 06/30/2020        Page: 16 of 25



1367; Gonzalez, 565 U.S. at 141. Since admiralty jurisdiction is the only basis for

federal jurisdiction under the facts and substance of DeRoy’s complaint, the district

court enjoyed admiralty jurisdiction in this case, whether DeRoy invoked it or not.

Fed. R. Civ. P. 9(h).

                    3. The saving-to-suitors clause does not nullify
                        admiralty jurisdiction over this action

       Although the district court was aware that admiralty jurisdiction could lie for

a claim like DeRoy’s, it nonetheless concluded that under § 1333’s saving-to-suitors

clause, DeRoy could and did choose to avoid admiralty jurisdiction. That was error.

       As we have noted, § 1333 vests district courts with original jurisdiction over

civil admiralty or maritime disputes, but the statute “saves to suitors”—meaning

plaintiffs—“all other remedies to which they are otherwise entitled.” 28 U.S.C.

§ 1333(1). While the Supreme Court has noted that the drafters’ intention behind

what is now § 1333 “is not entirely clear and has been the subject of some debate,”

it has nonetheless concluded that “the saving to suitors clause preserves remedies

and the concurrent jurisdiction of state courts over some admiralty and maritime

claims.”14 Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 444, 445 (2001).



       14
          The saving-to-suitors clause does not provide concurrent state and federal jurisdiction
over all admiralty claims. In rem proceedings, “where a vessel or thing is itself treated as the
offender and made the defendant by name or description in order to enforce a lien,” fall exclusively
within the federal domain. Madruga v. Superior Court of State of Cal. in & for San Diego Cty.,
346 U.S. 556, 560 (1954).

                                                16
                Case: 18-12619        Date Filed: 06/30/2020        Page: 17 of 25



       One remedy the saving-to-suitors clause safeguards is the right to a jury trial.15
Id. at 454–55 (“Trial by jury is an obvious, but not exclusive, example of the

remedies available to suitors.”). Unlike with federal cases brought at law, no

Seventh Amendment right to a jury trial applies in admiralty cases. Fitzgerald v.

U.S. Lines Co., 374 U.S. 16, 20 (1963). So we have said that the saving-to-suitors

clause “embodies a presumption in favor of jury trial and common law remedies in

the forum of the claimant’s choice.” Beiswenger Enters. Corp. v. Carletta, 86 F.3d
1032, 1037 (11th Cir. 1996).

       For that reason, we have concluded that the saving-to-suitors clause generally

provides a plaintiff in a maritime case alleging an in personam claim three options:

“(1) the plaintiff may file suit in federal court under admiralty jurisdiction . . . ; (2)

the plaintiff may file suit in federal court under diversity jurisdiction; or (3) the

plaintiff may file suit in state court.” St. Paul Fire & Marine Ins. Co. v. Lago

Canyon, Inc., 561 F.3d 1181, 1187 n.13 (11th Cir. 2009); Diesel “Repower”, Inc. v.

Islander Invs. Ltd., 271 F.3d 1318, 1322 (11th Cir. 2001) (“The saving to suitors

clause allows an in personam action, whether the action is instituted in a state court

or in a federal court under diversity jurisdiction or in a federal court under maritime

jurisdiction.”).

       15
           In the district court, DeRoy disclaimed any reliance on an argument that the saving-to-
suitors clause gave her an inalienable right to litigate in state court or that she otherwise would be
deprived of her right to a jury trial under the Florida constitution by proceeding in federal court.

                                                 17
               Case: 18-12619    Date Filed: 06/30/2020    Page: 18 of 25



       Nothing about the saving-to-suitors clause does anything to alter the fact that

the district court enjoyed admiralty jurisdiction over DeRoy’s claim, based on the

facts she alleged in her complaint and given that DeRoy herself filed this action in

federal court. Nor does the saving-to-suitors clause authorize a plaintiff who files in

federal court to escape or sabotage existing admiralty jurisdiction by simply labeling

her claims “at law,” rather than “in admiralty.” The saving-to-suitors clause of 28

U.S.C. § 1333 likewise does not relieve courts of their burden to examine their own

jurisdiction. And when a plaintiff herself files a suit in federal court, the saving-to-

suitors clause does not modify Rule 9(h) to permit a party to “elect” to proceed at

law in federal court instead of in admiralty when admiralty provides the only basis

for subject-matter jurisdiction—at least not when the defendant agrees to a jury trial.

       Rather, the saving-to-suitors clause allowed DeRoy to choose to file her claim

exclusively in state court. Because DeRoy did not, though, and because she

voluntarily filed in federal court and alleged sufficient facts to satisfy admiralty

jurisdiction, DeRoy’s case could not be dismissed from federal district court for lack

of subject-matter jurisdiction. And the saving-to-suitors clause is not even arguably

relevant to the analysis, since DeRoy filed in federal court and Carnival has agreed

to a jury trial.

       We also reject the notion that the saving-to-suitors clause’s impact on removal

jurisdiction has any relevance here. True, if the plaintiff elects to file a maritime

                                          18
                Case: 18-12619     Date Filed: 06/30/2020      Page: 19 of 25



case in state court, that case may not be removed to federal court solely on the basis

of admiralty jurisdiction. Armstrong v. Ala. Power Co., 667 F.2d 1385, 1388 (11th

Cir. 1982) (“[A] federal district court should not accept the removal of a saving

clause case solely because of its general maritime nature: the maritime nature simply

does not provide a ground for federal jurisdiction.”). 16 But this is not a removal

action. And neither the fact that the saving-to-suitors clause gives state and federal

courts concurrent jurisdiction over admiralty in personam cases nor the fact that a

defendant may not remove a saving-to-suitors claim solely on the basis of admiralty

jurisdiction affects DeRoy’s affirmative act of filing her own suit in federal court.

Because DeRoy did so and the facts she alleged nonetheless established admiralty

jurisdiction, the district court had admiralty jurisdiction over DeRoy’s maritime

negligence claim, regardless of the saving-to-suitors clause.

                 B. The forum-selection clause here required DeRoy to
            file in the U.S. District Court in Miami any claims over which
                   federal jurisdiction could exist if properly pleaded

       As we have discussed, the district court dismissed DeRoy’s maritime

negligence claim for lack of subject-matter jurisdiction, even though it recognized

that admiralty jurisdiction could exist over DeRoy’s claim. We have already


       16
          We decided Armstrong under a version of the removal statute, 28 U.S.C. § 1441, that
has since been amended. Section 1441(b) was amended as part of the Federal Courts Jurisdiction
and Venue Clarification Act of 2011, § 102, Pub. L. No. 112–63, 125 Stat. 758. We have yet to
consider whether Amstrong’s holding withstands these amendments, nor need we do so now, as
DeRoy’s action is not before us as a result of removal.

                                             19
                 Case: 18-12619   Date Filed: 06/30/2020   Page: 20 of 25



explained why that was error from a jurisdictional point of view. But it was also

error for another reason: the forum-selection clause did not allow DeRoy to avoid

federal jurisdiction for any claims she had against Carnival that could be brought in

federal court.

      While the saving-to-suitors clause gives state and federal courts concurrent

jurisdiction over admiralty in personam cases such as this one, parties are free to

contract for a federal forum for potential claims, provided, of course, that the federal

forum has independent subject-matter jurisdiction. M/S Bremen v. Zapata Off-Shore

Co., 407 U.S. 1, 11(1972); Ins. Corp. of Ireland v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 702 (1982). DeRoy has expressly disclaimed challenging the

enforceability of the clause, so we must apply the clause here.

      In interpreting a forum-selection clause’s language, we turn to general

contract principles to apply the plain meaning of the contract’s language. Slater v.

Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1330 (11th Cir. 2011). We consider

the contract as a whole, the parties, and the agreement’s purpose to best determine

the intent of the parties. Id. Where contract principles do not reveal a particular

meaning of a clause in question and more than one reasonable construction is

plausible, we choose the construction that favors the non-drafting party. Id.

      We begin our analysis of the forum-selection clause here by considering

whether it is permissive or mandatory. As its name suggests, a permissive clause

                                           20
              Case: 18-12619     Date Filed: 06/30/2020     Page: 21 of 25



permits litigation in a jurisdiction other than the one designated. Id. But a mandatory

clause requires the party to litigate exclusively within the designated forum. Id.

      Here, as we have noted, the forum-selection clause provides, in relevant part,

that “all disputes . . . shall be litigated, if at all, before the United States District

Court for the Southern District of Florida in Miami, or as to those lawsuits to which

the Federal Courts . . . lack subject matter jurisdiction, before a court located in

Miami-Dade County, Florida.” The plain meaning of the forum-selection clause at

issue here reflects that the clause is a mandatory one that requires a litigant to sue in

Miami federal district court when her claims are amenable to federal jurisdiction.

      Three aspects of the first half of the clause—“all disputes . . . shall be litigated,

if at all, before the United States District Court for the Southern District of Florida

in Miami”—stand out. First, the clause specifies that it pertains to “all” disputes

arising from the cruise. We have recognized that “all” means “every” or “any.” See

United States v. Castro, 837 F.2d 441, 445 (11th Cir. 1988) (concluding “any” means

“every” or “all”). So the forum-selection clause applies to every dispute that arises

from the cruise. Second, the clause employs the term “shall.” We have recognized

that “the use of the term ‘shall’ is one of requirement.” See Slater, 634 F.3d at 1330.

So this word requires any litigation to occur in the United States District Court for

the Southern District of Florida. And third, the clause uses the phrase “if at all” in

describing litigation. In the context of the forum-selection clause at issue, this

                                           21
              Case: 18-12619      Date Filed: 06/30/2020     Page: 22 of 25



language means that if a dispute can be litigated in the Southern District of Florida,

that is the only place it can be litigated. If such a dispute is not litigated in the

Southern District of Florida, it is not to be litigated “at all.”

       The second half of the forum-selection clause—“or as to those lawsuits to

which the Federal Courts . . . lack subject matter jurisdiction, before a court located

in Miami-Dade County, Florida”—does nothing to change the fact that all disputes

arising from the cruise, that can be litigated in the Southern District of Florida, must

be litigated there or not litigated at all. Rather, the second half of the clause permits

a plaintiff to file in state court only when the federal court does not have subject-

matter jurisdiction over the claim. It is a failsafe that guards against the possibility

that a plaintiff with a potentially viable claim will not be able to have her claim heard

because federal jurisdiction is lacking over the facts of the claim.

       Contrary to DeRoy’s argument, the “or” language is not an invitation for

litigants to forum shop. Litigants who wish to be in state court cannot simply refuse

to set forth the correct federal jurisdictional ground. DeRoy’s construction would

render the “shall” language meaningless and effectively nullify the forum-selection

clause: a plaintiff could just “decline” to invoke diversity or admiralty jurisdiction

to get into state court. We do not construe contracts that way. Rather, when, as here,

we may reasonably construe a contract to give every provision meaning, we do so.

Fla. Polk Cty. v. Prison Health Servs., Inc., 170 F.3d 1081, 1084 (11th Cir. 1999).

                                            22
             Case: 18-12619     Date Filed: 06/30/2020   Page: 23 of 25



      We further note that the Supreme Court has concluded that cruise lines have

a special interest in clarifying where they can be sued, since their business involves

transporting passengers through many jurisdictions. Carnival Cruise Lines, Inc. v.

Shute, 499 U.S. 585, 593 (1991). Clarity in the forum for litigation spares parties

time and expense, and it allows the cruise line to pass the savings to passengers. Id.

at 594. We will not effectively repudiate a valid forum-selection clause by allowing

a plaintiff to circumvent it by refusing to acknowledge the correct basis for federal

jurisdiction over her case.

      Indeed, DeRoy has conceded that she concurrently filed her complaint in

federal court because, in the absence of a binding federal holding that the district

court did not enjoy jurisdiction over her claim, binding case law in state court would

have required the state court to dismiss her claim in accordance with the forum-

selection clause. Courts in the jurisdiction where DeRoy filed her state-court

complaint, Florida’s Third District Court of Appeal, have found enforceable the very

forum-selection clause at issue here, requiring other lawsuits to proceed in federal

court where jurisdiction exists. M.Z. v. Carnival Corp., 239 So. 3d 756, 758 (Fla.

3d DCA 2018), reh’g denied (Mar. 27, 2018) (enforcing the same forum-selection

clause at issue here, because there was no evidence of overreaching or bad faith, or

that “plaintiffs w[ould] be mistreated or short-changed by the judges of the United

States District Court for the Southern District of Florida, or that federal judges

                                         23
              Case: 18-12619       Date Filed: 06/30/2020     Page: 24 of 25



w[ould] routinely deny cruise ship passengers, such as these plaintiffs, jury trials if

requested”); Leslie v. Carnival Corp., 22 So. 3d 561, 562–63 (Fla. 3d DCA 2008),

upheld on reh’g en banc, 22 So. 3d 567 (Fla. 3d DCA 2009) (enforcing the same

forum-selection clause at issue here against the allegation that the clause deprives

Florida citizens of their right to a jury trial under the saving-to-suitors clause);

Carnival Corp. v. Garcia, 237 So. 3d 1110, 1114 (Fla. 3d DCA 2018) (“[O]nly in

the absence of admiralty jurisdiction, will proper venue lie in a state court in Miami–

Dade County.”).

       Put simply, DeRoy did not discover a “loophole” in the forum-selection

clause, so she cannot escape its consequences. Rather, because her claim is capable

of being pleaded to satisfy federal jurisdiction (and was, in fact, pleaded that way),

the claim must proceed, if at all, in federal court.

                                  IV. CONCLUSION

       In short, the forum-selection clause does not contain the loophole DeRoy

urges. To the contrary, it serves as a moat around the federal-court forum, ensuring

that claims where federal jurisdiction could lie, if litigated at all, stay in federal court.

       For the reasons we have explained, the district court enjoyed admiralty

subject-matter jurisdiction over DeRoy’s complaint. Therefore, we must reverse and

vacate the order of dismissal for lack of subject-matter jurisdiction and remand for

further proceedings consistent with this opinion.

                                             24
    Case: 18-12619   Date Filed: 06/30/2020   Page: 25 of 25



REVERSED, VACATED, and REMANDED.




                              25